                                                               U.S. i !-■:
                                                                   SA>/AHHAHD1V.
                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA               :i,iS r.; ;;:   p;^ j2:
                           SAVANNAH DIVISION


UNITED STATES OF AMERICA                         CASE NO


V.



BARRY WRIGHT



                                     ORDER

      Upon motion of the United States, it is ORDERED that the Criminal

Complaint be unsealed.

     This     day of August, 2019.




                                     Benjamin W. Cheesbro
                                     United States Magistrate Court
                                     Southern District of Georgia
